                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *
                                                 *
               v.                                *
                                                 *     CRIM. NO. ELH-19-0115
JUSTIN AKONOM, et al,                            *
                                                 *
                                                 *
               Defendant                         *
                                             ...oOo...

               GOVERNMENT’S RESPONSE TO MOTION TO SUPPRESS

    TELECOMMUNICATION AND LOCATION INFORMATION AND EVIDENCE

                           RELATING TO 443-943-5127 [ECF 165]

       The United States of America, by and through its attorneys, Jonathan F. Lenzner, Acting

United States Attorney for the District of Maryland, Anatoly Smolkin, Assistant United States

Attorneys for said District, and Jeffrey M. Hann, Special Assistant United States Attorneys for

said District, respectfully submits this Response to the Defendant’s Motion To Suppress

Telecommunication and Location Information Evidence Relating to 443-943-51227 (ECF No.

165) filed on behalf of Defendant Gary Horton. This response is filed in supplement to the

Government’s Consolidated Response to the Defendant’s Pre-Trial Motions (ECF 124), and makes

reference to that motion and its exhibits.

                                             ARGUMENT

        Defendant Horton previously raised arguments to suppress evidence obtained pursuant to

a July 17, 2018 and August 16, 2018 orders for Pen Register/Trap and Trace Devices for

telephone number 443-943-5127 (ECF 111), and to suppress GPS location data related to the

same number pursuant to applications on May 10, 2018 and July 17, 2018 (ECF 115 and 120).

These motions were addressed by the Government’s consolidated response motion (ECF 124).

                                                 1
With respect to the Pen Register/Trap and Trace Device arguments, the Government’s factual

summary can be found at ECF 124 on pages 8 and 9, and its argument begins on page 50. With

respect to the GPS location data arguments, the factual summary can be found on page 10, and

the response argument at page 55.

        In his most recent suppression motion (ECF 165), the Defendant moves to suppress

records and location data obtained by law enforcement after June 9, 2018, arguing that the

Court’s authorization pursuant to the May 10, 2018 Application for An Order Authorizing

Obtaining and Disclosure of Real Time or Present Location Information Without Geographic

Limitations to Include Disclosure of Telecommunication Records for the Electronic Device with

the Number 443-943-5127 expired on that date and was not renewed until a further order of the

Court was issued on August 16, 2018. The Defendant further argues that data obtained pursuant

to the August 16, 2018 order should be suppressed as fruits of the earlier allegedly unlawfully

obtained data obtained after June 9, 2018. The Defendant’s arguments rest on a mistaken

summary of the timeline of applications and orders issued by the Court and the investigative

actions of the officers.

        At the outset, the Defendant’s assertion that the Court’s initial May 10, 2018

authorization to obtain real time tracking information would have expired on or about June 9,

2018 is correct. As discussed in their affidavits in support of the wiretap, the investigators in

fact did not seek to renew their request for location data because the data was not precise enough

for their purposes, and ultimately cancelled it on May 30, 2018, several days prior to its scheduled

expiration. (See ECF 124, exhibit 2 at pages 20-21). As a result, no location data for the

Defendant’s phone was obtained for the month of June 2018 and early July 2018. However, on

July 17, 2018 the Baltimore County Circuit Court again authorized the use of a Pen Register on


                                                 2
the 443-943-5127 phone number, which allowed the investigators to obtain call detail

information as well as an order to allow the agents to obtain real time location data. (See ECF

111-2 and ECF 115-2, copies of which are attached). Subsequently, the investigators submitted

a second Application for An Order Authorizing Obtaining and Disclosure of Real Time or

Present Location Information Without Geographic Limitations to Include Disclosure of

Telecommunication Records for the Electronic Device with the Number 443-943-5127 on August

16, 2018 (Exhibit 1, attached), which was also granted by the Court (Id.) Importantly, neither

the July 17, 2018 applications nor the August 16, 2018 applications use or rely on any location

data obtained after the expiration of the original May 10, 2018 order for their probable cause.

Indeed, no such data existed because on approximately May 30, 2018, investigators stopped

receiving location data pursuant to the May 10, 2018 order.

       In summary, there is no telecommunication and location evidence at issue with respect to

the Defendant’s 443-943-5127 cellular phone during the month of June 2018, but location data

was lawfully obtained pursuant to the Baltimore County Circuit Court’s orders on July 17, 2018

and August 16, 2018.

       WHEREFORE the Government requests that the Defendant’s Motion to Suppress

Telecommunication and Location Information Evidence Relating to 443-943-51227 (ECF No.

165) be DENIED.

                                            Respectfully Submitted,

                                            Jonathan F. Lenzner
                                            Acting United States Attorney

                                         By:________/s/_____________
                                           Jeffrey M. Hann
                                           Special Assistant United States Attorney
                                           Anatoly Smolkin
                                           Assistant United States Attorney

                                               3
                                           United States Attorney’s Office
                                           36th South Charles Street, 4th Floor
                                           Baltimore, MD 21202
                                           (410) 209-4800 (telephone)
                                           (410) 962-0717 (facsimile)
                                           Jeffrey.Hann@usdoj.gov
                                           Anatoly.Smolkin@usdoj.gov



                                  ATTACHED EXHIBITS
Exhibit 1: August 16, 2018 Application for An Order Authorizing Obtaining and Disclosure
of Real Time or Present Location Information Without Geographic Limitations to Include
Disclosure of Telecommunication Records for the Electronic Device with the Number 443-
943-5127
Attachment 2: Copy of ECF 111-2, July 17, 2018 Application and Order Authorizing the
Installation and Use of A Pen Register/Dialed Number Recorder and Caller
Identification/Caller Identification Deluxe Features
Attachment 3: Copy of ECF 115-2, July 17, 2018 Application for An Order Authorizing
Obtaining and Disclosure of Real Time or Present Location Information Without Geographic
Limitations to Include Disclosure of Telecommunication Records for the Electronic Device
with the Number 443-943-5127



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 30, 2021, a copy of the foregoing Response in

Opposition was filed via ECF and served thereby on counsel for the defendant.


                                        By: ____/s/_____________________
                                           Jeffrey M. Hann
                                           Special Assistant United States Attorney




                                              4
